ORDER
This matter came before the Supreme Court for hearing pursuant to an order directing both parties to appear and show cause why the issues in this appeal should not be summarily decided. In this case the plaintiffs have appealed from an order of the Superior Court granting the state’s motion to dismiss an action for the assessment of damages following condemnation of plaintiffs’ property under the provisions of G.L.1956 (1990 Reenactment) chapter 6 of title 37.
After reviewing the memoranda submitted by the parties and after hearing their counsel in oral argument, the court is of the opinion that cause has not been shown.
The trial justice found that the plaintiffs had failed to give notice to the state as required by § 37-6-18. That statute re*1359quires a party, upon filing a petition for assessment of damages as a result of a taking by eminent domain, to give notice to the acquiring authority within twenty days. The trial justice had before her two contradictory affidavits regarding the issue of notice. Her findings on this issue are entitled to great weight and are not to be disturbed unless it is shown that the trial justice was clearly wrong or had misconceived or overlooked material evidence. Jackvony v. Poncelet, 584 A.2d 1112, 1114 (R.I.1991). There is no showing that the trial justice was clearly wrong.
For these reasons, the appeal is denied and dismissed, the order appealed from is affirmed, and the papers of the case are remanded to the Superior Court.
FAY, C.J., did not participate.